UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2163


In re: JEFFREY A. MARTINOVICH,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                  (4:12-cr-00101-AWA-RJK-1; 4:18-cv-00028-AWA)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey A. Martinovich, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey A. Martinovich petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to order the Government to respond. Our

review of the district court’s docket reveals that the district court has recently denied

numerous motions and ordered the Government to respond to Martinovich’s motion.

Accordingly, because Martinovich has received the relief he requests, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                           2